DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that Vandwalle in view of Uhling does not teach detecting an expected number of beacons from two or more devices, Uhling failing to teach a process in case the expected number is not received. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim adding subject matter that changes the scope of the invention. After an updated search, a new reference is applied below in combination with Vandwalle. Examiner notes the “uncertainty” may be interpreted in claim 1 to be a measure of a drift or degree of synchronization between nodes. Examiner also notes that claim 1 does not indicate how an expected number of PDBs is determined, i.e. the step of determining the number itself, thus a method in which no beacons are received and the process being repeated is considered to support the claim language as the claim only recites a response to receiving less than a number. The claim does not teach a scenario in which the device receives a specific number that satisfies the expected number or, more importantly, that the device receives e.g. a plurality of PDBs but that this is less than that the expected number and so will repeat the process, thus the claim may be supported by prior art teaching not receiving any beacons. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 6, 9-11, 14-15, 17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandwalle et al. (“Vandwalle”) (US 20150163828 A1) in view of Goldberg et al. (“Goldberg”) (US 20110222449 A1).

Regarding claim 1, Vandwalle teaches:
A device for operation in a network [¶0225, peer device], comprising: one or more processors; memory coupled to the one or more processors, the memory storing instructions executable by the one or more processors to perform [¶0241], for individual passive discovery beacon (PDB) transmission time slots [Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs], operations comprising: 
determining, based at least in part on an uncertainty in the time reference maintained by the device, a duration of a listening window for a respective one of the PDB transmission time slot [¶0193-203, a quiet period is implemented thus determined by peer devices about 5-10 ms observed by devices to listen for beacons at interval of beacon transmission on particular channel, thus a duration is determined for a listening window based on e.g. 104 ms beacon interval and ¶0208 clocks have uncertainty thus based on uncertainty, wherein devices listen for this period according to Figure 7B ¶0202]; 
and responsive to the time reference maintained by the device and to a PDB transmission schedule for the network, causing the device, at a particular time and for the determined duration of the listening window, to listen for a PDB from joined network communication devices that are within communication range of the device [¶202-210, Figure 7B, tune to channel 2 to listen to discovery beacon from access point 2], 
wherein: a PDB transmission schedule is a non-multiple of a frequency hopping sequence element length [Figure 7B, PDB transmission schedule is shown as beacon transmissions at 104 ms beacon intervals, and channel sequence period i.e. frequency hopping sequence element length is a multiple of beacon interval for channel 1 but non-multiple for channel 2 beacon interval i.e. PDB transmission schedule, see ¶0196-204], such that a periodicity of the listening windows of the PDB transmission time slots for the device, responsive to the PDB transmission schedule, is different from a periodicity of transmission channel hopping sequences used by the joined network communication devices that are within the communication range of the device [Figure 7B, the transmission window is considered the duration of time labeled channel sequence period as this includes transmissions of data on channels 1 and 2 in a hopping fashion, and this periodicity of the channel sequence period is different from the periodicity of listening windows of PDB transmission time slots for channel 2 ¶0196-208].
Vandwalle teaches determining a duration but does not teach determining an uncertainty.
[¶0055, ¶0060-61, uncertainty i.e. drift between clocks of source and receivers detected based on clock tick difference, being uncertainty because the device must measure how the clocks drift after they have drifted and this affects whether the device can accurately receive beacons in the defined window correctly]; determining, based at least in part on the determined uncertainty in the time reference maintained by the device, a duration of a listening window [[¶0055, ¶0060-61, clock drift detected being uncertainty in time reference maintained based on clock tick difference, used as drift to correct listening window for obtaining beacons].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on a determination of an uncertainty. Vandwalle teaches clock uncertainty ¶0206-210 and acquiring a duration for listening for passive beacons as the device merely begins listening and may receive beacons sent by other devices without first requesting specific beacons be sent. Vandwalle does not expressly teach a duration with uncertainty based on a time reference however it would have been obvious to modify the duration determining of Vandwalle to incorporate uncertainty as in Goldberg to maintain synchronization of sensor devices ¶00060.
Vandwalle teaches determining a beacon in a listening window but does not teach determining whether multiple expected beacons have been received however Goldberg teaches determining whether an expected number of PDBs from two or more of the joined network communication devices is received in the determined duration of the listening window [Figure 18, ¶0088, sensor device listens for beacons in listening window and detects if any beacons are received from plural beacon sources, considered detecting if an expected number from two or more is received]; and in response to determining that the expected number of PDBs is not received, repeating, up to a predetermined number of times: causing the device, at a different particular time and for the determined duration of the listening window, to listen for a PDB from the joined network communication devices that are within the communication range of the device; and determining whether the expected number of PDBs from two or more of the joined network communication devices is received in the determined duration of the listening window [Figure 18, ¶0088, sensor device listens for beacons based on expected number e.g. any beacons from multiple beacon sources, “The sensor monitors for any beacon sources as shown in 756 and if it does not find any, it goes to sleep for a period of time as shown in block 761. As illustrated in box 763 […] For example, if the sensor is not able to find a beacon in several minutes, it may go to sleep for a long period of time before trying to reestablish communication” , the step to reestablish communication being another period of listening for beacons, thus at a different particular time, and repeating up to a number of times, see No detect counter being incremented in 763 ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines an expected number of beacons from two or more devices and repeating if not. Examiner notes that receiving two or more beacons from two or more devices in a listening window is considered determining an “expected number”. Examiner also notes the claim recites that the device repeats if an expected number is not received, but the claim does not teach a responding to a specific number being received. Thus since only the response to not receiving an “expected number,” the response may be to not receiving any beacons at all as this would be less than an expected number from two sources. It would have been obvious to modify Vandwalle to teach receiving a second PDB from a second device as in Goldberg who teaches this is a means for saving power in beacon detection and establishing the ad hoc network connection ¶0088.

Regarding claim 2, Vandwalle -Goldberg teaches:
The device of claim 1, wherein: the determining the uncertainty in the time reference is based at least in part on an amount of time since a time indication has been received by the device [Goldberg ¶0060-61, window may be modified based on a clock drift, wherein drift occurs overtime between received messages that allow differences in clock ticks to be determined thus uncertainty dependent on the time from a last message when drift can occur, see rationale for combination as in claim 1].

Regarding claim 4, Vandwalle-Goldberg teaches:
[Vandwalle Figure 7A-7B, ¶0198-202 channel observed for a duration of quiet period determined based on expecting a PDB transmission at that specific time on that channel according to interval, see ¶0193, ¶0027]. 

Regarding claim 6, Vandwalle -Goldberg teaches:
The device of claim 1, the operations further comprising: causing the device to listen on a first frequency for a first listening operation [Vandwalle Figure 7B includes listening on a first channel, being channel 2, for a quiet period duration ¶0202-208]; causing the device to listen on the first frequency for a second listening operation, subsequent to the first listening operation [Vandwalle Figure 7B, at time t3, another listening period for beacon on channel 2 being the first frequency]; receiving a PDB during the second listening operation [Vandwalle Figure 7B ¶0202-208, receive beacon based on switch at t3 to channel 2, ensure at least one beacon reception on channel 2]; and causing the device to listen on a second frequency during a third listening operation, subsequent to the second listening operation [Vandwalle Figure 7B shows a switch to channel 1 where beacon is listened for on channel 1 after t3 ¶0202-208].

Regarding claim 9, Vandwalle -Goldberg teaches:
The device of claim 1, further comprising: a battery, wherein the battery is electrically coupled to power the one or more processors [Vandwalle ¶0024 battery in devices thus powering processors, see also ¶0070].

Regarding claim 10, Vandwalle teaches:
A method of operating a device in a network [Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs], comprising: 
for passive discovery beacon (PDB) transmission time slots of a plurality of PDB transmission time slots [Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs comprising plurality of slots]:
 determining, based at least in part on an uncertainty in the time reference maintained by the device, a duration of a listening window for a respective one of the PDB transmission time slots  [¶0193-203, a quiet period is implemented thus determined by peer devices about 5-10 ms observed by devices to listen for beacons at interval of beacon transmission on particular channel, thus a duration is determined for a listening window based on e.g. 104 ms beacon interval and ¶0202-208 clocks have uncertainty thus based on uncertainty];
and responsive to the time reference maintained by the device and to a PDB transmission schedule for the network, at a particular time and for the determined duration of the listening window, listening for a PDB from network communication devices that are within communication range of the device [¶202-210, Figure 7B, tune to channel 2 to listen to discovery beacon from access point 2],
wherein: the PDB transmission schedule is a non-multiple of a frequency hopping sequence element length [Figure 7B, PDB transmission schedule is shown as beacon transmissions at 104 ms beacon intervals, and channel sequence period i.e. frequency hopping sequence element length is a multiple of beacon interval for channel 1 but non-multiple for channel 2 beacon interval i.e. PDB transmission schedule, see ¶0196-204], such that a periodicity of the listening windows of the PDB transmission time slots for the device, responsive to the PDB transmission schedule, is different from a periodicity of transmission channel hopping sequences used by the joined network communication devices that are within the communication range of the device [Figure 7B, the transmission window is considered the duration of time labeled channel sequence period as this includes transmissions of data on channels 1 and 2 in a hopping fashion, and this periodicity of the channel sequence period is different from the periodicity of listening windows of PDB transmission time slots for channel 2 ¶0196-208].
Vandwalle teaches determining a duration but does not teach determining an uncertainty.
Goldberg teaches determining an uncertainty in a time reference maintained by the device [¶0055, ¶0060-61, uncertainty i.e. drift between clocks of source and receivers detected based on clock tick difference, being uncertainty because the device must measure how the clocks drift after they have drifted and this affects whether the device can accurately receive beacons in the defined window correctly]; determining, based at least in part on the determined uncertainty in the time reference maintained by the device, a duration of a listening window [[¶0055, ¶0060-61, clock drift detected being uncertainty in time reference maintained based on clock tick difference, used as drift to correct listening window for obtaining beacons].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on a determination of an uncertainty. Vandwalle teaches clock uncertainty ¶0206-210 and acquiring a duration for listening for passive beacons as the device merely begins listening and may receive beacons sent by other devices without first requesting specific beacons be sent. Vandwalle does not expressly teach a duration with uncertainty based on a time reference however it would have been obvious to modify the duration determining of Vandwalle to incorporate uncertainty as in Goldberg to maintain synchronization of sensor devices ¶00060.
Vandwalle teaches determining a beacon in a listening window but does not teach determining whether multiple expected beacons have been received however Goldberg teaches determining whether an expected number of PDBs from two or more of the joined network communication devices is received in the determined duration of the listening window [Figure 18, ¶0088, sensor device listens for beacons in listening window and detects if any beacons are received from plural beacon sources, considered detecting if an expected number from two or more is received]; and in response to determining that the expected number of PDBs is not received, repeating, up to a predetermined number of times: causing the device, at a different particular time and for the determined duration of the listening window, to listen for a PDB from the joined network communication devices that are within the communication range of the device; and determining whether the expected number of PDBs from two or more of the joined network communication devices is received in the determined duration of the listening window [Figure 18, ¶0088, sensor device listens for beacons based on expected number e.g. any beacons from multiple beacon sources, “The sensor monitors for any beacon sources as shown in 756 and if it does not find any, it goes to sleep for a period of time as shown in block 761. As illustrated in box 763 […] For example, if the sensor is not able to find a beacon in several minutes, it may go to sleep for a long period of time before trying to reestablish communication” thus at a different particular time, and repeating up to a number of times, see No detect counter being incremented in 763 ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines an expected number of beacons from two or more devices and repeating if not. Examiner notes that receiving two or more beacons from two or more devices in a listening window is considered determining an “expected number”. Examiner also notes the claim recites that the device repeats if an expected number is not received, but the claim does not teach a responding to a specific number being received. Thus since only the response to not receiving an “expected number,” the response may be to not receiving any beacons at all as this would be less than an expected number from two sources. It would have been obvious to modify Vandwalle to teach receiving a second PDB from a second device as in Goldberg who teaches this is a means for saving power in beacon detection and establishing the ad hoc network connection ¶0088.

Regarding claim 11, Vandwalle-Goldberg teaches:
The method of claim 10, wherein: determining the uncertainty in the time reference is based at least in part on an amount of time since a time indication has been received by the device [Goldberg ¶0060-61, window may be modified based on a clock drift, wherein drift occurs overtime between received messages that allow differences in clock ticks to be determined thus uncertainty dependent on the time from a last message when drift can occur, see rationale for combination as in claim 10].

Regarding claim 14, Vandwalle teaches:
One or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors of a device in a network [Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs] to perform operations comprising: 
[Figure 7A-7B, ¶0027, discovery beacons determined at specific periods of time, Figure 7B shows beacons transmitted on a channel from access point 2 104ms beacon intervals, ¶0041-42 DBs], 
determining, based at least in part on an uncertainty in the time references maintained by the device, a duration of a listening window for a respective of the  PDB transmission time slot [¶0193-203, a quiet period is implemented thus determined by peer devices about 5-10 ms observed by devices to listen for beacons at interval of beacon transmission on particular channel, thus a duration is determined for a listening window based on e.g. 104 ms beacon interval and ¶0208 clocks have uncertainty thus based on uncertainty]; and responsive to the time reference maintained by the device and to a PDB transmission schedule for the network, causing the device, at a particular time and for the determined duration of the listening window, to listen for a PDB from network communication devices that are within communication range of the device [¶202-210, Figure 7B, tune to channel 2 to listen to discovery beacon from access point 2],
wherein: the PDB transmission schedule is a non-multiple of a frequency hopping sequence element length [Figure 7B, PDB transmission schedule is shown as beacon transmissions at 104 ms beacon intervals, and channel sequence period i.e. frequency hopping sequence element length is a multiple of beacon interval for channel 1 but non-multiple for channel 2 beacon interval i.e. PDB transmission schedule, see ¶0196-204], such that a periodicity of the listening windows of the PDB transmission time slots for the device, responsive to the PDB transmission schedule, is different from a periodicity of transmission channel hopping sequences used by the joined network communication devices that are within the communication range of the device [Figure 7B, the transmission window is considered the duration of time labeled channel sequence period as this includes transmissions of data on channels 1 and 2 in a hopping fashion, and this periodicity of the channel sequence period is different from the periodicity of listening windows of PDB transmission time slots for channel 2 ¶0196-208].
Vandwalle teaches determining a duration but does not teach determining an uncertainty.
[¶0055, ¶0060-61, uncertainty i.e. drift between clocks of source and receivers detected based on clock tick difference, being uncertainty because the device must measure how the clocks drift after they have drifted and this affects whether the device can accurately receive beacons in the defined window correctly]; determining, based at least in part on the determined uncertainty in the time reference maintained by the device, a duration of a listening window [[¶0055, ¶0060-61, clock drift detected being uncertainty in time reference maintained based on clock tick difference, used as drift to correct listening window for obtaining beacons].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on a determination of an uncertainty. Vandwalle teaches clock uncertainty ¶0206-210 and acquiring a duration for listening for passive beacons as the device merely begins listening and may receive beacons sent by other devices without first requesting specific beacons be sent. Vandwalle does not expressly teach a duration with uncertainty based on a time reference however it would have been obvious to modify the duration determining of Vandwalle to incorporate uncertainty as in Goldberg to maintain synchronization of sensor devices ¶00060.
Vandwalle teaches determining a beacon in a listening window but does not teach determining whether multiple expected beacons have been received however Goldberg teaches determining whether an expected number of PDBs from two or more of the joined network communication devices is received in the determined duration of the listening window [Figure 18, ¶0088, sensor device listens for beacons in listening window and detects if any beacons are received from plural beacon sources, considered detecting if an expected number from two or more is received]; and in response to determining that the expected number of PDBs is not received, repeating, up to a predetermined number of times: causing the device, at a different particular time and for the determined duration of the listening window, to listen for a PDB from the joined network communication devices that are within the communication range of the device; and determining whether the expected number of PDBs from two or more of the joined network communication devices is received in the determined duration of the listening window [Figure 18, ¶0088, sensor device listens for beacons based on expected number e.g. any beacons from multiple beacon sources, “The sensor monitors for any beacon sources as shown in 756 and if it does not find any, it goes to sleep for a period of time as shown in block 761. As illustrated in box 763 […] For example, if the sensor is not able to find a beacon in several minutes, it may go to sleep for a long period of time before trying to reestablish communication” thus at a different particular time, and repeating up to a number of times, see No detect counter being incremented in 763 ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines an expected number of beacons from two or more devices and repeating if not. Examiner notes that receiving two or more beacons from two or more devices in a listening window is considered determining an “expected number”. Examiner also notes the claim recites that the device repeats if an expected number is not received, but the claim does not teach a responding to a specific number being received. Thus since only the response to not receiving an “expected number,” the response may be to not receiving any beacons at all as this would be less than an expected number from two sources. It would have been obvious to modify Vandwalle to teach receiving a second PDB from a second device as in Goldberg who teaches this is a means for saving power in beacon detection and establishing the ad hoc network connection ¶0088.

Regarding claim 15, Vandwalle -Goldberg teaches:
The one or more non-transitory computer-readable storage media of claim 14, wherein: determining the uncertainty in the time reference is based at least in part on an amount of time since a time indication has been received by the device [Goldberg ¶0060-61, window may be modified based on a clock drift, wherein drift occurs overtime between received messages that allow differences in clock ticks to be determined thus uncertainty dependent on the time from a last message when drift can occur, see rationale for combination as in claim 14].

Regarding claim 17, Vandwalle -Goldberg teaches:
The one or more non-transitory computer-readable storage media of claim 14, wherein: determining the duration of the listening window is further based at least on an expected PDB  [Vandwalle Figure 7A-7B, ¶0198-204 channel observed for a duration of quiet period determined based on expecting a PDB transmission at that specific time on that channel according to interval].

Regarding claim 19, Vandwalle -Goldberg teaches:
The one or more non-transitory computer-readable storage media of claim 14, the operations further comprise: causing the device to listen on a first frequency for a first listening operation [Vandwalle Figure 7B includes listening on a first channel, being channel 2, for a quiet period duration ¶0202-208]; causing the device to listen on the first frequency for a second listening operation, subsequent to the first listening operation [Vandwalle Figure 7B, at time t3, another listening period for beacon on channel 2 being the first frequency]; receiving a PDB during the second listening operation [Vandwalle Figure 7B ¶0202-208, receive beacon based on switch at t3 to channel 2, ensure at least one beacon reception on channel 2]; and causing the device to listen on a second frequency during a third listening operation, subsequent to the second listening operation [Vandwalle Figure 7B shows a switch to channel 1 where beacon is listened for on channel 1 after t3 ¶0202-208].

Regarding claim 21, Vandwalle-Goldberg teaches:
The method of claim 10, further comprising: causing the device to listen on a first frequency for a first listening operation [Vandwalle Figure 7B includes listening on a first channel, being channel 2, for a quiet period duration ¶0202-208]; causing the device to listen on the first frequency for a second listening operation, subsequent to the first listening operation [Vandwalle Figure 7B, at time t3, another listening period for beacon on channel 2 being the first frequency]; receiving a PDB during the second listening operation [Vandwalle Figure 7B ¶0202-208, receive beacon based on switch at t3 to channel 2, ensure at least one beacon reception on channel 2]; and causing the device to listen on a second frequency during a third listening operation, subsequent to the second listening operation [Vandwalle Figure 7B shows a switch to channel 1 where beacon is listened for on channel 1 after t3 ¶0202-208].

3, 5, 7, 12-13, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandwalle et al. (“Vandwalle”) (US 20150163828 A1) in view of Goldberg et al. (“Goldberg”) (US 20110222449 A1) and Uhling et al. (“Uhling”) (US 20180191478).

Regarding claim 3, Vandwalle -Goldberg teaches;
The device of claim 2.
Vandwalle teaches a duration being known at the device but does not teach a time indication.
Uhling teaches the operations further comprising: receiving a time indication [¶0106-116, ¶0118-124 channel information in a channel indication, schedule data including duration of time of active period for listening].
Vandwalle teaches a duration being known at the device but does not teach updating based on indication.
Uhling teaches and updating the time reference based at least in part on the received time indication [¶0106 channel data is updated, and see Figure 11A ¶0121 schedule is updated upon receiving first communication including schedule information element and possibly channel plan information ¶0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on receiving and updating information from a time indication. Vandwalle teaches a device that determines based on listening a duration for listening to passive beacons. It would have been obvious to modify Vandwalle to receive and update a time indication as in Uhling who teaches a time indication that is updated in a device in order that channel data is updated with new channel data ¶0106 allowing the device to listen at the appropriate time ¶0108.
Regarding claim 5, Vandwalle -Goldberg teaches:
The device of claim 4.
Vandwalle teaches listening window determination but not based on jitter however Uhling teaches wherein: the determining the duration of the listening window is further based at least in part on expected PDB transmission jitter [Uhling ¶0124 based on jitter].


Regarding claim 7, Vandwalle -Goldberg teaches:
The device of claim 6.
Vandwalle teaches channel selection but does not teach based on a random property however Uhling teaches wherein: the first frequency and second frequency are chosen according to an operation having random properties [¶0071-73 channel plan generated using pseudo-random function to create a sequence of elements considered random properties Figure 4-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the channel hopping pattern is based on random properties as in Uhling. Vandwalle teaches switching channels and it would have been obvious to modify Vandwalle such that the channel plan is based on random properties as in Uhling as it would have been a simple substitution of prior art elements according to known techniques to replace the unspecified channel selection step of Vandwalle with that of Uhling who teaches it could be random among other methods in order to determine a channel at any time to operate ¶0071-74.

Regarding claim 12, Vandwalle -Goldberg teaches:
The method of claim 11.
Vandwalle teaches a duration being known at the device but does not teach a time indication and updating the reference.
Uhling teaches further comprising: receiving a time indication and updating the time reference using the received time indication [¶0106 channel data is updated, and see Figure 11A ¶0121 schedule is updated upon receiving first communication including schedule information element and possibly channel plan information ¶0118-121].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on receiving and updating information from a time indication. Vandwalle teaches a device that determines based on listening a duration for listening to passive beacons. It would have been obvious to modify Vandwalle to receive and update a time indication as in Uhling who teaches a time indication that is updated in a device in order that channel data is updated with new channel data ¶0106 allowing the device to listen at the appropriate time ¶0108. 

Regarding claim 13, Vandwalle -Goldberg teaches:
The method of claim 10, wherein: determining duration of the listening window is further based at least in part on an expected PDB transmission time [[Vandwalle Figure 7A-7B, ¶0198-202 channel observed for a duration of quiet period determined based on expecting a PDB transmission at that specific time on that channel according to interval].
Vandwalle teaches listening window determination but not based on jitter however Uhling teaches wherein: the determining the duration of the listening window is further based at least in part on expected PDB transmission jitter [Uhling ¶0124 based on jitter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on jitter. Vandwalle teaches a device that determines based on listening a duration for listening to passive beacons. It would have been obvious to modify Vandwalle to receive and update a time indication as in Uhling who teaches a jitter as a factor in determining time duration to address inaccuracies based on clocks not being synchronized ¶0096, ¶0124.

Regarding claim 16, Vandwalle -Goldberg teaches:
The one or more non-transitory computer-readable storage media of claim 15.

Uhling teaches wherein the operations further comprise: receiving a time indication and updating the time reference using the received time indication [¶0106 channel data is updated, and see Figure 11A ¶0121 schedule is updated upon receiving first communication including schedule information element and possibly channel plan information ¶0118-124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on receiving and updating information from a time indication. Vandwalle teaches a device that determines based on listening a duration for listening to passive beacons. It would have been obvious to modify Vandwalle to receive and update a time indication as in Uhling who teaches a time indication that is updated in a device in order that channel data is updated with new channel data ¶0106 allowing the device to listen at the appropriate time ¶0108. 

Regarding claim 18, Vandwalle -Goldberg teaches:
The one or more tangible computer-readable storage media of claim 14.
Vandwalle teaches determining a duration window but not based on jitter however Goldberg teaches wherein: determining the duration of the listening window is further based at least on expected PDB transmission jitter [Uhling ¶0124 based on jitter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the device determines a listening duration based on jitter. Vandwalle teaches a device that determines based on listening a duration for listening to passive beacons. It would have been obvious to modify Vandwalle to receive and update a time indication as in Uhling who teaches a jitter as a factor in determining time duration to address inaccuracies based on clocks not being synchronized ¶0096, ¶0124.

Regarding claim 20, Vandwalle-Goldberg teaches: The one or more non-transitory computer-readable storage media of claim 19.
[¶0071-73 Figure 4-5 channel plan generated using pseudo-random function to create a sequence of elements considered random properties].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vandwalle such that the channel hopping pattern is based on random properties as in Uhling. Vandwalle teaches switching channels and it would have been obvious to modify Vandwalle such that the channel plan is based on random properties as in Uhling as it would have been a simple substitution of prior art elements according to known techniques to replace the unspecified channel selection step of Vandwalle with that of Uhling who teaches it could be random among other methods in order to determine a channel at any time to operate ¶0071-74.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Primary Examiner, Art Unit 2478